


110 HRES 1056 IH: Expressing support for designation of April

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1056
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Ms. Hooley (for
			 herself, Mr. McCaul of Texas,
			 Mr. Matheson,
			 Mr. McGovern,
			 Ms. Solis,
			 Mr. Courtney,
			 Ms. Lee, Ms. McCollum of Minnesota,
			 Mr. Loebsack,
			 Mr. Mitchell,
			 Mr. Holt, Mr. Wu, Mr.
			 Blumenauer, Mr. Honda,
			 Mr. Inslee, and
			 Mr. Lipinski) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of April
		  28, 2008, as National Healthy Schools Day.
	
	
		Whereas 1 out of every 5 Americans goes to school every
			 day which equals 55,000,000 students and 6,000,000 faculty and staff;
		Whereas over half of our Nation’s schools have problems
			 linked to indoor air quality;
		Whereas children are more vulnerable to environmental
			 hazards as they breathe more air, drink more fluids, and eat more food per
			 pound of body weight due to their developing systems;
		Whereas poor indoor environmental quality is associated
			 with a wide range of problems that include poor concentration, respiratory
			 illness, learning difficulties, and cancer;
		Whereas scientific studies suggest that poor environmental
			 conditions in schools have an adverse effect on students’ health and academic
			 achievement;
		Whereas the 1999 Heschong Mahone study found that schools
			 with improved indoor air quality reduced the incidence of asthma, colds, and
			 flu among children while improving student learning and performance by a
			 documented 7 to 18 percent;
		Whereas green and healthy schools save on average $100,000
			 per year on energy costs, enough to hire 2 teachers, buy 200 new computers, or
			 purchase 5,000 new textbooks;
		Whereas converting all the Nation’s schools to green
			 schools would reduce carbon dioxide emissions by 33,200,000 metric tons;
		Whereas the Green Schools Caucus was formed to educate
			 Members of Congress about the many benefits of green and healthy schools and to
			 work to impact the Federal Government role in green and healthy school
			 construction and renovation;
		Whereas our schools have the great responsibility of
			 preparing the next generation to lead our Nation; and
		Whereas April 28, 2008, would be an appropriate day to
			 designate as National Healthy Schools Day: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives supports the designation of a National Healthy Schools
			 Day.
		
